OFFICE   OF THE   AlTORNEY      GENERAL     OF TEXAS
                                   AUSTIN
                                                       See LA-23 E LA-106




Honorable &mea U. Btravn
County Attorney
uIllso~ county
Ra~ondvllle, Texas
Dam   sir:




                                                        for a written opinion
                                                          from your requeetl




                                   that     the exoeptlon in the constl-

abeence of mmh a oonatltut~onal exception, it warnheld In the
oaae of Mate v. Martin, (Ct. Clv. App.) 51 3. U. (24) 815,
that the offiae of s achool trustee vsa not m office of
"emolument." Thla offioe ha hold in Opinion IO. 0-3308 that
a deputy aherlff may aerve at the aame time aa a aahool trustee
of a common aahool dimtrlot and that the roapectlre duttes of
Honorable &mea W. Stravn,   Page 2


each oKIce are not lnoompatlble.     A copy ~31’
                                               that op:nlon   ie
being enclosed for your oonalderat~~on.
            In Oplnfon Ho. O-2164, thla department held that s
juatfce 0r th e pmce ma y lerve am a city seemtaX     31 the city
of Muleahoe at the laae tixaa urd that the reapeatlve duties of
each oflice   me not Incompatible.   A copy of t:rat oplnlon ;a
being lnoloaed for your oonalderrtlon.

          We have oarefull~   oonaLdond   the ~apectlve    dutlea
ineambent upm a juarIoo of the per00 and l trustee       of 911 La-
dejmnlent school dlatrlot and ve oau oamoIv~ of M mound hale
upon vhich lt al be meld t&t their      napeatlve   ofrIce   are ln-
com&Wilble. Relther of?Ioo ia aooountable to, under the dorin-
Ion of or 8ubordIxde to tha otlurf malther ham any right        to
interfore vlth the othar in the performme       of my official duty.
Wflcoa arm ino~tible       vhen tha dutlea of arch my ba lnoon-
aIateGt or oonflloting and vhan the porfomuWm of the dutlea
of on8 office may Lntorfan vlth tha perfonunce of the dutlea
of tha other oft IO*. Se0 Oplnloa lo. O-2188 for additional alta-
tion 0r authorltlea, 8 c o p yo r vuc hla lmloaed.
          Slme mlthmr l deputy aharlffrvr l aomon school dla-
trlct truetee are o?flcera to be paId out of the State Tre&aury,
va do not bellove Artlola 10. Sootion 33 of the Texas Conatltu-
tlon la 8pplicable to Tour propoaltlon.   opinion no. o-3308.
          It la, theefon,   our opinion, and you arm reapaot-
fully edvlaed, t&t there la no prohlbltlm la the lava of thin
State vhloh vould prevent a juatlce of tin wee   from lemrlng
am a truatm o fa nIndep endent lohool dlatrlot.